785 F.2d 309
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PRO ARTS, INC., Plaintiff-Appellant, Cross-Appellee,v.HUSTLER MAGAZINE, INC.; CHIC MAGAZINE, INC.; LEISURE TIMEPRODUCTS AND ASSOCIATED COMPANIES; LARRY FLYNT PUBLICATIONS;LARRY FLYNT DISTRIBUTING CO.; LARRY C. FLYNT; ALTHEA FLYNT;JIMMY R. FLYNT, Defendants-Appellees, Cross-Appellants.
85-3020, 85-3021
United States Court of Appeals, Sixth Circuit.
1/28/86

ORDER
BEFORE:  CONTIE and MILBURN, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
The appeal of these consolidated actions came on to be heard on January 21, 1986, at which time counsel for both the plaintiff-appellant and the defendants-appellees conceded during oral argument that a final judgment has not been entered in the district court as to all named defendants in these consolidated actions.  As a final judgment has not been entered in the district court as to all named defendants and the district judge did not certify that an appeal could be taken under Fed.  R. Civ. P. 54(b), this court does not have jurisdiction of these consolidated appeals.  Catlin v. United States, 324 U.S. 229, 233 (1945); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); William B. Tanner Company v. United States of America, 575 F.2d 101 (6th Cir. 1978).  Accordingly, it is ORDERED that these consolidated appeals be and they hereby are dismissed, and these consolidated cases are remanded to the district court.